TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-13-00743-CR



                                   Thomas Creech, Appellant

                                                 v.

                                  The State of Texas, Appellee


     FROM THE DISTRICT COURT OF LLANO COUNTY, 424TH JUDICIAL DISTRICT
        NO. CR6350, THE HONORABLE DANIEL H. MILLS, JUDGE PRESIDING



                            MEMORANDUM OPINION


                A jury convicted appellant Thomas Creech of murder, see Tex. Penal Code § 19.02,

and assessed his punishment at confinement for 75 years in the Texas Department of Criminal

Justice, see id. § 12.32.

                Appellant’s court-appointed attorney has filed a motion to withdraw supported by a

brief concluding that the appeal is frivolous and without merit. The brief meets the requirements of

Anders v. California by presenting a professional evaluation of the record demonstrating why there

are no arguable grounds to be advanced. See Anders v. California, 386 U.S. 738, 744 (1967);

Garner v. State, 300 S.W.3d 763, 766 (Tex. Crim. App. 2009); see also Penson v. Ohio, 488 U.S. 75,

81–82 (1988).

                Appellant’s counsel represented to this Court that he provided copies of the motion

and brief to appellant along with a letter advising appellant of his right to examine the appellate
record and file a pro se brief. See Anders, 386 U.S. at 744; Garner, 300 S.W.3d at 766. Appellant

requested an extension of time to file a response, which this Court granted, but no pro se brief or

other written response has been filed.

               We have conducted an independent review of the record and find no reversible error.

See Anders, 386 U.S. at 744; Garner, 300 S.W.3d at 766; Bledsoe v. State, 178 S.W.3d 824, 826-27

(Tex. Crim. App. 2005). We agree with counsel that the record presents no arguably meritorious

grounds for review and the appeal is frivolous. Counsel’s motion to withdraw is granted. The

judgment of conviction is affirmed.



                                              __________________________________________
                                              Melissa Goodwin, Justice

Before Justices Puryear, Goodwin, and Field

Affirmed

Filed: September 11, 2014

Do Not Publish




                                                2